Title: To George Washington from Ebenezer Hazard, 26 March 1777
From: Hazard, Ebenezer
To: Washington, George



Fishkill [N.Y.] March 26th 1777

Mr Hazard presents most respectful Compliments to his Excellency General Washington, and begs Leave to inform him that he has received a Letter from Boston this Evening, dated the 20th Inst. from which the following is extracted.
On the 18th Inst. arrived at Portsmouth an armed Vessel, of 14 Guns, from France. Her Cargo consists of Twelve Thousand Stands of Arms, one thousand Barrels of Powder, Flints, Guns for the Frigate there, Woolens, Linens, &c. &c. She has been out forty two Days. A fifty Gun Ship sailed at the same Time, from the same Place, for this Port. We expect her heaving in Sight every Hour. She is richly laden with heavy Artillery and military Stores. Two very valuable Prizes are now riding in the Harbour, both from London. They have Woolens, Linens, and Summer Cloathing to a great Amount.
I had almost forgot to tell you that the Court of France has remonstrated against any more Foreigners being sent to America, and that upon Dr Franklin’s Arrival there they demonstrated their Joy by Bonfires, &c.
The Post adds verbally that thirty Sail of French Vessels are coming under Convoy of the fifty Gun Ship.
